Citation Nr: 1223033	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for pericarditis.

2. Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1952 to September 1956 and from December 1956 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his spouse testified before a VA Decision Review Officer at a November 2005 hearing held at the RO and before the undersigned Veterans Law Judge at a June 2006 hearing conducted via videoconference.  Transcripts of these hearings are of record.

Procedural History

The Board denied the instant claims in a December 2007 decision.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in July 2010 vacating the Board's December 2007 decision and remanding the matter for further consideration.  The case returned before the Board in March 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1. The competent evidence of record does not indicate that the Veteran has been diagnosed with pericarditis at any point during the appeal period.
2. Chronic cardiovascular disease was not manifested in active service or within one year of service discharge, and any current cardiovascular disease is not otherwise etiologically related to such service on a direct or presumptive basis.


CONCLUSIONS OF LAW

1. Chronic pericarditis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

2. Cardiovascular disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through a July 2003 notice letter, with several additional notice letters having subsequently been sent.  The Veteran's claim was subsequently readjudicated, most recently in an April 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has asserted that additional service clinical records may exist pertaining to treatment at Columbus Air Force Base (AFB) Medical Center.  In response to the Veteran's assertion, VA submitted a request for "any and all medical records."  See, e.g., March 2011 request.  Responses received in June 2003 and January 2012 indicate that no further treatment records for the Veteran exist.  The Veteran was sent a letter in February 2012 informing him that VA was unable to obtain additional treatment records from Columbus AFB, notifying him of additional information he could submit as a substitute for service treatment records, and requesting he provide any additional records he may have in his possession.  The Veteran's March 2012 response, with supporting documents, have been associated with the claims file.  Finally, a memorandum was prepared and associated with the claims file in March 2012 detailing VA's attempts to obtain these records and finding. 

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating and obtaining additional records has been fully satisfied.  The Veteran was provided a VA examination in March 2007.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds this examination is adequate for the purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provides a discussion of relevant symptomatology and an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded in March 2011 for additional development.  Specifically, the Board instructed that additional steps be undertaken to obtain records from Columbus AFB.  As discussed above, additional efforts to obtain such records were undertaken, and VA was informed in January 2012 that no such records exist.  Further, the Veteran was requested to provide any such evidence in his possession.  As such, there has been substantial compliance with the previous Board remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Finally, certain chronic disabilities, including organic heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Pericarditis

The Veteran asserts entitlement to service connection for pericarditis as directly related to active service.  Service treatment records indicate the Veteran was treated for acute pericarditis in July and August 1969 during active service.  However, this disease had resolved by outpatient treatment in September 1969 when he had no complaints.  No pericarditis was noted on subsequent in-service physical examinations or at the Veteran's discharge from active service.  See, e.g., October 1977 Reports of Medical History and Medical Examination.  Significantly, post-service competent medical evidence shows no complaints of or treatment for pericarditis.  Further, the Board observes there has been no assertion by the Veteran that he has been diagnosed with pericarditis at any point during the appeal period.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

While the Veteran's in-service diagnosis of pericarditis is well-documented, the evidence clearly indicates this condition resolved in service without sequelae.  As discussed above, an award of service connection required a diagnosis of the disability in question at some point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for pericarditis, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).

Cardiovascular Disease

The Veteran maintains that he currently suffers from cardiovascular disease as a direct result of his active service.  While the evidence reveals that the Veteran has been diagnosed with a number of heart problems, including coronary artery disease, angina secondary to coronary artery disease, cardiac dysrhythmia, ischemia, status-post CABG, chronic ischemic heart disease, and coronary atherosclerosis, the competent, probative evidence of record does not etiologically link his current heart disabilities to his service or any incident therein.  

Service treatment records indicate the Veteran repeatedly sought treatment for chest pain during active service.  He reported a one-day history of right-sided chest pain on routine physical examination in December 1967.  The examiner noted that there had been no complications or sequelae as a result of this reported chest pain and the Veteran had experienced no problems since then.  Clinical evaluation was unchanged.  The Veteran was hospitalized in July and August 1969 following complaints of substernal fullness that radiated in to the neck.  An EKG revealed pericarditis.  There were no symptoms of congestive heart failure and no further substernal pain following the day of admission.  The discharge diagnosis was acute pericarditis, organism unknown.  Following his hospital discharge, on in-service outpatient treatment in September 1969, the Veteran reported that he was feeling well and had no complaints.  The diagnosis was a healthy adult male.

On periodic physical examination in December 1972, the Veteran reported a history of heart trouble and chest pain.  The examiner stated that this referred to a single episode of pericarditis in July 1969 with no sequelae.  Clinical evaluation was unchanged.  In August 1975, the Veteran again sought treatment for chest pain.  Physical examination showed a symmetrical chest with good movement on respiration, a clear chest to percussion and auscultation, a regular heart rate and rhythm with no murmurs, rubs, or gallops, some anterior chest wall tenderness over the left precordial area on palpation.  As noted by the Court, an August 18, 1975 chart entry includes an illegible diagnostic impression that the Veteran contends should read "cardiac arrest."  Despite the Veteran's current assertion that this episode represented cardiac arrest, the in-service examiner opined that the Veteran's pain was related to muscle strain.  The impressions were anterior chest wall pain, musculoskeletal in etiology, and pericarditis by history.  Significantly, a clinic noted dated August 20, 1975, detailed the Veteran's in-service history and the history relevant to the current complaints, but did not include any reference to cardiac arrest.  The service treatment records appear to be complete in relevant part and do not include any reference to cardiac arrest (other than the illegible record relied upon by the Veteran).  If the Veteran had experienced cardiac arrest, that ordinarily would be recorded in the service treatment records.  Here, the Board can draw an inference from the silence in the records that the Veteran did not experience cardiac arrest in service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Repeated EKG studies in June 1965, August 1969, May 1970, October 1971, September 1974, August 1975, May 1976, and July 1977, and repeated chest x rays in August 1959, December 1960, October and December 1969, January 1970, January and September 1974, and March and August 1975 all were within normal limits.  There was no evidence of pathology for the veteran's complaint of chest pain following outpatient treatment in October 1960 and no evidence of acute disease following outpatient treatment in May 1970.

The Veteran's reported medical history and clinical evaluation results were unchanged on periodic physical examination in May 1976.  The Veteran reported a history of chest pain and heart trouble at his separation physical examination in October 1977.  The in-service examiner stated that this referred to chest pain in July 1977 and pericarditis in 1969.  An EKG in July 1977 had been within normal limits and there were no complications or sequelae from the Veteran's pericarditis.  A normal clinical evaluation of the heart and vascular system is noted on the Veteran's October 1977 Report of Medical Examination.

In light of the evidence described above, the Board finds the Veteran did not suffer from chronic cardiovascular disease during active service.  The Board will now consider whether service connection for cardiovascular disease may be otherwise etiologically related to the Veteran's active service.

Post-service medical evidence shows the Veteran was hospitalized at a private hospital for a three-vessel coronary bypass graft in February 1984.  On admission, the Veteran reported a 7 month history of exertional chest tightness associated with weakness and shortness of breath and a history of pericarditis in 1969.  An EKG and chest x-ray were both normal.  The admission diagnoses included angina secondary to coronary artery disease and a history of pericarditis.  The pre- and post-operative diagnosis was coronary artery disease.  

On private outpatient treatment in July 2000, the Veteran complained of generalized weakness.  Physical examination showed a regular heart rate and rhythm.  An EKG showed an irregular dysrhythmia.  The diagnoses included cardiac dysrhythmia.  Private cardiac perfusion studies in May 2002 and May 2003 were clinically negative for chest pain and electrocardiographically positive for ischemia.  July 2003 private treatment records note the Veteran had recently had another cardiac catheterization.  He denied any cardiac complaints.  Physical examination showed a regular heart rate and rhythm.  The assessment included status-post coronary artery bypass graft (CABG), chronic ischemic heart disease, unspecified, and coronary atherosclerosis.  Following private outpatient treatment in January 2004, the physician stated that the Veteran was "quite stable from a coronary artery disease standpoint."  This assessment was unchanged following private outpatient treatment in April and August 2004.

The Veteran was afforded a VA examination in March 2007, at which he reported that he could walk only 4 blocks before experiencing slight shortness of breath and denied having severe chest pain for some time.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service treatment records.  Physical examination showed easily audible bilateral carotid bruits, a non-elevated jugular venous pulse, and a regular heart rate and rhythm with no murmurs or gallops.  The diagnoses were a history of acute pericarditis in 1969 with no recurrence and no complications and a subsequently normal EKG, a history of chest wall pain and costochondritis during service with no recurrence of acute pericarditis, and a history of obstructive coronary artery disease status-post three vessel CABG with extensive coronary atherosclerosis and other fairly diffuse atherosclerosis of his carotid system and peripheral vascular system.  

The VA examiner opined that the Veteran's in-service chest wall and chest pain episodes and acute pericarditis did not have a causal relationship with his subsequent development of coronary artery disease.  "These are distinctly different diseases with different pathophysiology.  Clearly his tobacco use strongly predisposed him to atherosclerotic vascular disease."  The VA examiner also opined that the Veteran's coronary artery disease was not otherwise related to his chest wall pain and pericarditis.  

In light of the evidence described above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cardiovascular disease.  Although the Veteran complained frequently of chest pain during active service, repeated chest x-rays and EKG's did not show a chronic heart condition (or cardiovascular disease) at any time during his 25 years of active service.  While the Veteran was treated for chest pain in August 1975, which he now asserts was due to cardiac arrest, associated treatment records relate this pain to musculoskeletal etiology.  No cardiovascular disease was noted at either the Veteran's separation from active service.  

The Board has considered whether service connection may be warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, there is no competent evidence of such continuity in the instant case.  As noted above, records indicate the Veteran was first treated for cardiovascular disease in August 1984, at which he reported a seven-month history of tightness in the chest, nearly seven years after service separation.  This lapse in time between the active service and the first evidence of a cardiovascular disease weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has also considered whether service connection may be warranted on a presumptive basis.  Certain chronic diseases, including organic heart disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the Veteran was not diagnosed with cardiovascular disease until nearly seven years after discharge from active service.  Furthermore, there is no record, nor assertion by the Veteran, that he served within the Republic of Vietnam or was otherwise directly exposed to an herbicide agent.  Thus, the presumptions as related to herbicide exposure do not apply.  See 38 C.F.R. § 3.309(e).  

The Board acknowledges the Veteran' assertion that he suffered a heart attack in 1969 and was treated with nitroglycerin for his heart condition during service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran is not competent to render a diagnosis (e.g., cardiac arrest or coronary artery disease).  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, but is not competent to independently render a medical diagnosis).  Although the Board does not dispute the Veteran's sincerity, these lay statements are not supported by the contemporaneous evidence of record.  A review of all competent medical evidence of record shows no diagnosed cardiovascular disease, an indication he suffered a heart attack, or treatment with nitroglycerin at any time during his period of active duty.  Rather, during his hospital admission for pericarditis in 1969, the Veteran was found to be tuberculin positive, and was prescribed a one-year course of isonicotinic acid hydrazide (INH).  See August 1969 Narrative Summary. 

Finally, the Board has considered the Veteran's assertion that service connection may be warranted based on asbestos exposure.  See, e.g., Brief of the Appellant at 9.  To any extent the Veteran may have been exposed to asbestos in service, he has produced no competent medical evidence providing any indication service connection may be warranted on such a basis.

In sum, the Board finds that there is no competent evidence of cardiovascular disease in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current cardiovascular disease and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  While the Veteran has been treated since service for a number of cardiovascular conditions, he has produced no competent evidence or medical opinion indication a relation between these disabilities and his active service, and a March 2007 VA examination determined no such relation is present in the instant cast.  Finally, and the length of time between service separation and first diagnosis of cardiovascular disease weighs against granting the Veteran's claim on both a direct and presumptive basis.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for cardiovascular disease, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for pericarditis is denied.

Service connection for cardiovascular disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


